Citation Nr: 0100099	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-20 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Boston, 
Massachusetts Department of Veterans Affairs (VA) Regional 
Office (RO).

The record reflects that service connection for PTSD was 
first denied by a March 1995 VA RO rating decision.  The 
veteran was notified of this determination and of his 
appellate rights, but did not perfect an appeal.  See 
38 C.F.R. § 20.302, 20.1103 (1994).  The RO subsequently 
denied another claim of service connection for PTSD by a 
March 1998 decision.  The veteran did not appeal this 
determination.  Consequently, these prior denials became 
final decisions.  Id.  


FINDINGS OF FACT

1.  By a decision entered in March 1998, the RO denied 
service connection for PTSD.  No appeal was initiated. 

2.  The evidence received since the March 1998 action is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  

The record shows that the RO, by decisions entered in March 
1995 and March 1998, denied service connection for PTSD.  The 
veteran was notified of the RO's determinations, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  See 38 C.F.R. § 20.302 (1994).  As a result, the 
prior decisions became final.  38 C.F.R. § 20.1103 (1994).  
The current claim of service connection may therefore be 
considered on the merits only if "new and material 
evidence" has been received since the time of the last final 
decision-in this case, March 1998.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the Board finds that the additional 
evidence received since the time of the RO's March 1998 
decision is new and material.  Service connection for PTSD 
may be granted when there is medical evidence diagnosing the 
disorder in accordance with 38 C.F.R. § 4.125(a), a link 
established by medical evidence between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2000).  What is significant about the evidence 
received since the March 1998 denial is that it tends to 
support the claim of an in-service stressor in a manner not 
previously shown.  Specifically, evidence was received which 
shows that the veteran participated in helping Vietnamese 
children while he served in the Republic of Vietnam.  This is 
significant because one of the claimed stressors was that he 
had witnessed young children who had been severely injured.  
This was clearly delineated in a March 1999 VA examination 
report where it was noted that the veteran had witnessed 
"events of death and dying and severe injury in the case of 
the work he did with the Vietnamese children..."  

Given the evidence showing that the veteran indeed 
participated in helping Vietnamese children and the medical 
determination implicit in the March 1999 report that his 
witnessing severely injured children qualified as a stressful 
experience to support a diagnosis of PTSD, the Board finds 
that this newly received information is new and material 
evidence sufficient to reopen the claim.  This evidence was 
not previously available.  Therefore, the newly received 
evidence is so significant that it must be considered to 
fairly decide the merits of the underlying claim.  
Consequently, the Board concludes that the claim should be 
reopened.  


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for PTSD; to this 
extent, the appeal is granted.


REMAND

Turning to the underlying claim of service connection, the 
Board must point out that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required as to the claim of 
service connection.

In the veteran's case, PTSD was not diagnosed until many 
years after his military service.  Additionally, when first 
evaluated for psychiatric complaints, problems other than 
PTSD were noted, and even when PTSD was diagnosed, references 
were made to his having had such problems as a result of 
events not related to military service, such as the death of 
a child in 1977.  Consequently, in order to obtain more 
definitive evidence on the etiology of any PTSD, the Board 
finds that further development would be helpful by way of 
medical opinion evidence based on a review of the entire 
record.  This evidence should be obtained while the case is 
at the RO.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past treatment 
for PTSD, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(2000).  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.  In light of an 
April 2000 letter from the United States 
Marine Corps wherein it was recommended 
that additional stressor development be 
undertaken, the RO should contact the 
Marine Corps Historical Center and ask for 
relevant unit chronologies.  Any other 
development suggested by the record, 
including that necessary to corroborate 
any of the claimed stressors, should be 
undertaken.

3.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination to be conducted 
by a psychiatrist to determine the 
etiology of any PTSD, and to obtain an 
opinion as to the medical probability that 
PTSD is traceable to in-service event(s).  
All necessary tests and studies should be 
accomplished.  The claims folder and a 
copy of this remand should be made 
available to the examiner prior to 
evaluation.  All opinions should be 
supported by the evidence of the record 
and the examiner should specifically refer 
to the medical principles relied on in 
forming any opinion.  Opinions of record 
that appear to conflict with the 
examiner's conclusions should be explained 
in the context of the record and medical 
principles relating to the psychiatric 
disease process.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The veteran 
need take no action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



